IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON MILISITS,                            : No. 50 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BOARD OF PROBATION AND PAROLE,             :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief and the Application for Appointment of Counsel are DENIED.